UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-4515



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE LEWIS,

                                             Defendant - Appellant.




                              No. 02-4516



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE LEWIS,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.     Joseph F. Anderson, Jr., Chief
District Judge. (CR-01-114, CR-01-604)


Submitted:     June 9, 2003                 Decided:   June 26, 2003
Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory P. Harris, Columbia, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Eric William Ruschky,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Andre Lewis challenges his

convictions    and   concurrent     seventy-eight      month    sentences    for

conspiracy to conduct and attempt to conduct embezzlement and

misapplication of credit union funds in violation of 18 U.S.C.

§§ 657, 1956(a)(1) (2000) in No. 02-4515; and seven counts of

knowingly and willfully misapplying moneys, funds, and credits

belonging to the credit union, in violation of 18 U.S.C. § 3083

(2000) in No. 02-4516.

     Lewis claims the district court erroneously increased his

offense level by four levels because his offense “substantially

jeopardized the safety and soundness of a financial institution.”

U.S. Sentencing Guidelines Manual § 2F1.1(b)(8)(A) (2000).                    He

argues that the Government failed to show that the credit union’s

insolvency was a direct consequence of the offense because the

National Credit Union Administration (NCUA) wrote off the loans

instead of making an effort to collect on them.

     A district court’s application of the Sentencing Guidelines is

reviewed   for   clear      error    as    to    factual      findings;     legal

determinations are reviewed de novo.            United States v. Blake, 81

F.3d 498, 503 (4th Cir. 1996).            For a sentencing enhancement to

apply,   the   government    must    prove      the   facts    underlying    the

enhancement by a preponderance of the evidence.               United States v.

Hill, 322 F.3d 301, 307 (4th Cir. 2003).


                                      3
     Loan losses attributed to the offenses of conviction were

$463,035.15.   This loss exceeds the loan loss reserve and regular

reserve by $131,263.15.   Lewis failed to show that any of the loans

deemed uncollectible by the NCUA were, in fact, collectible.

Therefore, we conclude the district court properly found Lewis

substantially jeopardized the safety and soundness of the credit

union and affirm Lewis’s sentence.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 4